COURT OF APPEALS FOR THE
                                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                                    ORDER ON MOTION

Cause number:                    01-15-00544-CV
Style:                           Terry Neff and Iron Workers Mid-South Pension Fund
                                 v. Nicholas F. Brady, David J. Butters, William E. Macaulay,
                                 Robert B. Millard, Robert K. Moses, Jr., Robert A. Rayne, Bernard J. Duroc-Danner, and
                                 Bruce M. Martin
                    *
Date motions filed :             September 15, 2015
Type of motions:                 George C. Aguilar’s Unopposed Motion for Pro Hac Vice Admission and
                                 Jamie J. McKey’s Motion in Support of George C. Aguilar’s Unopposed Motion for Pro Hac
                                 Vice Admission
Party filing motions:            George C. Aguilar and Jamie J. McKey (Appellants)
Document to be filed:

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                       Current Due date:
         Date Requested:

Ordered that motion is:

                   Granted
                    If document is to be filed, document due:
                     Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                   Denied
                   Dismissed
                   Other: _____________________________________


          .



Judge’s signature: /s/ Terry Jennings
                   

Panel consists of       ____________________________________________

Date: September 29, 2015




November 7, 2008 Revision